Citation Nr: 0119559	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  97-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chest disability.  

2.  Entitlement to service connection for a left arm and 
elbow disability.  

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for a 
chest and left arm/elbow disability and entitlement to 
service connection for a left knee disability.  

The July 1998 Board decision remanded the case to obtain 
additional medical records and a VA examination and medical 
opinion.  This matter is now before the Board for appellate 
review.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VA has a duty to assist the veteran in obtaining VA 
examination(s) of the chest, left arm and elbow, and left 
knee.  The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  A 
VA examination of the veteran's chest is necessary to 
determine whether the slight swelling of the left chest noted 
at the October 2000 VA examination represents a current chest 
disability, and if so, whether such disability is related to 
left chest wall pain in March 1984, slightly increasing left 
chest swelling from August 1994 to March 1995, edema of the 
left chest in March 1995, old granulomatous disease 
demonstrated in a March 1995 chest x-ray, or thickening and 
discomfort of the left breast area in April 1995.  A VA 
examination of the left arm and elbow is necessary to 
determine whether the veteran has a current left arm and 
elbow disability related to injury during physical training 
in November 1994 or lymphoma, other neoplasm involving the 
lymph system, a deep venous thrombosis, reflex sympathetic 
dystrophy, an atypical presentation of Cushing syndrome, some 
other slow-growing bone lesion, or cat scratch disease listed 
in a January 1995 differential diagnosis.  A VA examination 
of the veteran's left knee is necessary because he complained 
of left knee pain at the March 1995 retirement examination 
and because the August 1995 VA diagnoses, just five months 
later, included suspected chondromalacia of the left knee.  
If a diagnosis is not supported by the finding on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for chest, left 
arm and elbow, and left knee disabilities 
since 1994.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, which have not been previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The veteran should be afforded the 
appropriate VA examination(s) of the 
chest, the left arm and elbow, and the 
left knee.  Any further indicated special 
studies should be conducted.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
medical history, including the March 1995 
chest x-ray demonstrating old 
granulomatous disease, the January 1995 
differential diagnosis of possible left 
arm and elbow disabilities, and the 
August 1995 VA diagnosis of suspected 
chondromalacia of the left knee.  

The VA examiner of the veteran's chest 
should then offer a medical opinion as 
to: a) the medical classification of the 
veteran's current chest disability, if 
any, and the data required for medical 
classification; b) whether it is as 
likely as not that a current chest 
disability is related to left chest wall 
pain in March 1984, slightly increasing 
left chest swelling from August 1994 to 
March 1995, edema of the left chest in 
March 1995, old granulomatous disease 
demonstrated in a March 1995 chest x-ray, 
thickening and discomfort of the left 
breast area in April 1995, or any other 
in-service event; and c) whether it is as 
likely as not that a current chest 
disability preexisted service and was 
aggravated by active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

The VA examiner of the veteran's left arm 
and elbow should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's current 
left arm and elbow disability(ies), if 
any, and the data required for medical 
classification; b) whether it is as 
likely as not that a current left arm and 
elbow disability is related to the left 
elbow pain and popping sensation during 
physical training in November 1994, the 
destructive lesion in the proximal 
portion of the cortex of the humerus 
demonstrated by magnetic resonance 
imaging in November 1994, or any other 
in-service event; and c) whether it is as 
likely as not that a current left arm and 
elbow disability, including the fracture 
of the left humerus in a 1975 car 
accident, preexisted service and was 
aggravated by physical training in 
November 1994 or any other in-service 
event.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

The VA examiner of the veteran's left 
knee should then offer a medical opinion 
as to: a) the medical classification of 
the veteran's current left knee 
disability, if any, and the data required 
for medical classification; b) whether it 
is as likely as not that a current left 
knee disability was incurred in service; 
and c) whether it is as likely as not 
that a current left knee disability 
preexisted service and was aggravated by 
active service.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination reports and medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for chest, left arm 
and elbow, and left knee disabilities 
based upon the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



